i          i       i                                                                i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00776-CV

                                        Louise V. KANDAKAI,
                                               Appellant

                                                    v.

                                     Stephen Michael TENNISON,
                                              Appellee

                        From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2005-CI-18310
                          Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 11, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, and the appellee has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

See TEX . R. APP . P. 42.1(d).



                                                         PER CURIAM